Exhibit 10.2

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of November 7, 2012 and is
entered into by and between ENPHASE ENERGY, INC., a Delaware corporation
(“Parent”), and each of Parent’s other subsidiaries joined hereto (“Joined
Subsidiaries”, together with Parent hereinafter collectively referred to as the
“Borrower”), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (“Lender”).

RECITALS

A. Borrower has requested Lender to make available to Borrower a term loan in an
aggregate principal amount of up to Twenty Three Million and No/Dollars
($23,000,000) (the “Loan”);

B. Lender is willing to make the Loan on the terms and conditions set forth in
this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower and Lender agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Lender a perfected first
priority security interest in the subject account or accounts.

“Acquired Indebtedness” means Indebtedness of a Person whose assets or equity
interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a capital lease with respect to Equipment or mortgage financing
with respect to real property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit E.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the equity interests of any other
Person.



--------------------------------------------------------------------------------

“Advance(s)” means any Growth Loan and Payoff Loan funds advanced under this
Agreement.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Assignee” has the meaning given to it in Section 11.13.

“Availability Termination Date” means March 31, 2014.

“Availability Period” means the period commencing on the date on which Borrower
delivers (a) the financial statements required by Section 7.1(b) for any quarter
ending during fiscal year 2013, and (b) substantially concurrently with delivery
of such financial statements, evidence reasonably satisfactory to Lender of
having achieved, on a year-to-date basis through the quarter covered by such
financial statements, at least 70% of the revenue and EBITDA amounts reflected
in the quarterly budget projections approved by the Borrower’s Board of
Directors for fiscal year 2013 and delivered in accordance with Section 7.1(f),
such achievement to be evidenced by an officer’s certificate delivered by the
chief financial officer of the Borrower, through and including the fifteenth
(15th) calendar day following the delivery of such financial statements and
officer’s certificate; provided that in no event shall the Availability Period
extend beyond the Availability Termination Date.

“Bailee Agreement” means a bailee agreement or warehouse agreement in form and
substance reasonably acceptable to Lender.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Cash” means all cash and liquid funds.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

 

2



--------------------------------------------------------------------------------

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower in which the holders of Borrower outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower is the surviving entity.

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” has the meaning given to it in Section 4.1.

“Collateral” means the property described in Section 3.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Disclosure Letter” means the letter dated as of the date hereof delivered to
Lender containing information with respect to the Borrower and its Subsidiaries.

 

3



--------------------------------------------------------------------------------

“Earn-Outs” shall mean unsecured liabilities arising under an agreement to make
any deferred payment as a part of the purchase price for a Permitted
Acquisition, including performance bonuses or consulting payments in any related
services, employment or similar agreement, in an amount that is subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of the
target of such Permitted Acquisition.

“EBITDA” means, with respect to any fiscal period, such Person’s consolidated
net earnings (or loss), minus, without duplication, the sum of the following
amounts of such Person for such period to the extent included in determining
consolidated net earnings (or loss) for such period: (i) extraordinary gains,
(ii) interest income, plus (i) non-cash extraordinary losses, (ii) the aggregate
of the interest expense of such Person, (iii) income taxes and (iv) and
depreciation and amortization for such period, in each case, determined on a
consolidated basis in accordance with GAAP.

“Effective Date” means the date of this Agreement.

“End of Term Charge” shall have the meaning assigned to such term in
Section 2.5.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” has the meaning given to it in Section 9.

“Excluded Accounts” means accounts containing cash or cash equivalents securing
obligations permitted under clause (vii) or (xiii) of the definition of
Permitted Indebtedness.

“Facility Charge” means $156,000.

“Financial Statements” has the meaning given to it in Section 7.1.

“Foreign Receivables Program” means (a) one or more agreements pursuant to which
any Subsidiary of Borrower that is not a Joined Subsidiary shall transfer some
or all of its receivables to a third party in exchange for a discounted upfront
payment, and/or (b) a receivables financing facility secured by receivables of
any Subsidiary of Borrower that is not a Joined Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Growth Loan” means Advances up to the Maximum Growth Loan Amount.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services,
including reimbursement

 

4



--------------------------------------------------------------------------------

and other obligations with respect to surety bonds and letters of credit,
(b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated on
or about the Closing Date, by and between Lender and Wells Fargo Bank, N.A. and
acknowledged by Borrower.

“Interest Rate” means the higher of (i) the Prime Rate plus 8.25% and
(ii) 11.50%.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person.

“Joined Subsidiaries” has the meaning given to it in the preamble to this
Agreement.

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit D.

“Landlord Consent” means a landlord or mortgagee letter acceptable in form and
substance acceptable to Lender.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes, the ACH Authorization, the
Account Control Agreements, the Joinder Agreements, all UCC Financing
Statements, Landlord

 

5



--------------------------------------------------------------------------------

Consents, Bailee Agreements, the Intercreditor Agreement, the Payoff Letter and
any other documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, or condition (financial or otherwise)
of Borrower and its Subsidiaries taken as a whole; or (ii) the ability of
Borrower to perform the Secured Obligations in accordance with the terms of the
Loan Documents, or the ability of Lender to enforce any of its rights or
remedies with respect to the Secured Obligations; or (iii) the Collateral, or
Lender’s Liens on the Collateral or the priority of such Liens.

“Maturity Date” means August 1, 2016.

“Maximum Growth Loan Amount” means Fifteen Million Six Hundred Thousand and
No/100 Dollars ($15,600,000).

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

“Note(s)” means a Promissory Note in substantially the form of Exhibit B.

“Payoff Letter” means that certain letter, dated as of November 5, 2012,
provided by Horizon Technology Finance Corporation and Horizon Credit I, LLC to
Lender.

“Payoff Loan” means an Advance in the amount of $7,400,000.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Acquisition” means any Acquisition so long as:

(a) no Event of Default or fact or condition exists that would (or would, with
the passage of time, the giving of notice, or both) constitute an Event of
Default, shall have occurred and be continuing or would result from the
consummation of the proposed Acquisition and the proposed Acquisition is
consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Acquired Indebtedness permitted under clauses (vi) or (x) of the definition of
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of Borrower or its Subsidiaries as a result or such
Acquisition other than Permitted Liens,

 

6



--------------------------------------------------------------------------------

(c) the assets being acquired or the Person whose equity interests are being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition; provided
that any Acquisition (i) where the cash purchase consideration (including the
amount of cash that Borrower reasonably expects to pay in the form of deferred
payment obligations) and assumed liabilities is less than $2,000,000 or (ii) the
Person whose equity interests are being acquired has projections which reflect
pro forma positive EBITDA for the 12 consecutive month period following the date
of the proposed Acquisition, shall not be subject to the requirements contained
in this clause (c),

(d) Borrower has provided Lender with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Lender,

(e) Borrower has provided Lender with written notice of the proposed Acquisition
at least 15 business days prior to the anticipated closing date of the proposed
Acquisition and, not later than 5 business days prior to the anticipated closing
date of the proposed Acquisition, copies of the acquisition agreement and other
material documents relative to the proposed Acquisition,

(f) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
equity interests are being acquired, are useful in or engaged in, as applicable,
the business of Borrower and its Subsidiaries or a business reasonably related
thereto,

(g) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose equity interests are being acquired is organized in a
jurisdiction located within the United States,

(h) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Joined Subsidiary,
and, in connection therewith, Borrower or the applicable Joined Subsidiary shall
have complied with Sections 7.3 and 7.14 of this Agreement, as applicable, and,
in the case of an acquisition of equity interests, Borrower or the applicable
Joined Subsidiary shall have demonstrated to Lender that the new Joined
Subsidiaries have received consideration sufficient to make the joinder
documents binding and enforceable against such new Joined Subsidiaries, and

(i) the cash purchase consideration payable in respect of all Permitted
Acquisitions (including the amount of cash that Borrower reasonably expects to
pay in the form of deferred payment obligations) shall not exceed $20,000,000 in
the aggregate;

 

7



--------------------------------------------------------------------------------

provided, that the cash purchase consideration payable in respect of any single
Acquisition or series of related Acquisitions (including the amount of cash that
Borrower reasonably expects to pay in the form of deferred payment obligations)
shall not exceed $10,000,000 in the aggregate.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement or any other Loan Document; (ii) Indebtedness
existing on the Effective Date which is disclosed in Schedule 1A to the
Disclosure Letter; (iii) Indebtedness of up to $2,500,000 outstanding at any
time secured by a lien described in clause (vii) of the defined term “Permitted
Liens”; (iv) Indebtedness to trade creditors incurred in the ordinary course of
business, including Indebtedness incurred in the ordinary course of business
with corporate credit cards, credit card processing services, debit cards,
stored value cards, commercial cards (including so-called “purchase cards”,
“procurement cards” or “p-cards”) or Cash Management Services; (v) Indebtedness
that also constitutes a Permitted Investment; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with letters of credit that are
secured by cash or cash equivalents and issued on behalf of the Borrower or a
Subsidiary thereof in an amount not to exceed $200,000 at any time outstanding,
(viii) Indebtedness incurred in connection with a Foreign Receivables Program in
an amount not to exceed $5,000,000 in the aggregate at any time outstanding,
(ix) Indebtedness consisting of (A) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(B) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Transfers; and
(C) unsecured guarantees with respect to Indebtedness of Borrower or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness, (x) Acquired
Indebtedness in an amount not to exceed $2,500,000 in the aggregate at any time
outstanding, (xi) Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds, (xii) Indebtedness owed to any
Person providing property, casualty, liability, or other insurance to Borrower
or any of its Subsidiaries, so long as the amount of such Indebtedness is not in
excess of the amount of the unpaid cost of, and shall be incurred only to defer
the cost of, such insurance for the year in which such Indebtedness is incurred
and such Indebtedness is outstanding only during such year, (xiii) the
incurrence by Borrower or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes, (xiv) contingent
liabilities in respect of any indemnification obligation, adjustment of purchase
price, non-compete, or similar obligation of Borrower or any of its Subsidiaries
incurred in connection with the consummation of one or more Permitted
Acquisitions, (xv) unsecured Indebtedness incurred in respect of netting
services, overdraft protection, and other like services, in each case, incurred
in the ordinary course of business, (xvi) unsecured Indebtedness of Borrower or
its Subsidiaries in respect of Earn-Outs owing to sellers of assets or equity
interests to Borrower or its Subsidiaries that is incurred in connection with
the consummation of one or more Permitted Acquisitions, so long as such
unsecured Indebtedness is on terms and conditions reasonably acceptable to
Lender, (xvii) Indebtedness in an aggregate outstanding principal amount not to
exceed $2,000,000 at any time outstanding for all foreign Subsidiaries of
Borrower; provided, that such Indebtedness is not directly or indirectly
recourse to Borrower or any Joined Subsidiary or of their respective assets,

 

8



--------------------------------------------------------------------------------

(xviii) other Indebtedness in an amount not to exceed $1,000,000 in the
aggregate at any time outstanding, and (xix) extensions, refinancings and
renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased or the terms modified to impose materially more
burdensome terms upon Borrower or its Subsidiary, as the case may be.

“Permitted Investment” means: (i) Investments existing on the Effective Date
which are disclosed in Schedule 1B to the Disclosure Letter; (ii) (a) marketable
direct obligations issued or unconditionally guaranteed by the United States of
America or any agency or any State thereof maturing within one year from the
date of acquisition thereof, (b) commercial paper maturing no more than one year
from the date of creation thereof and currently having a rating of at least A-2
or P-2 from either Standard & Poor’s Corporation or Moody’s Investors Service,
(c) certificates of deposit issued by any bank with assets of at least
$500,000,000 maturing no more than one year from the date of investment therein,
(d) money market accounts and mutual funds investing in the same, and
(e) Investments made in accordance with Borrower’s short-term investment policy
as approved by Borrower’s Board of Directors, as submitted to Lender prior to
the Effective Date; (iii) Investments consisting of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; (iv) repurchases of stock from former employees,
directors, or consultants of Borrower under the terms of applicable repurchase
agreements at the original issuance price of such securities in an aggregate
amount not to exceed $250,000 in any fiscal year, provided that no Event of
Default has occurred, is continuing or would exist after giving effect to the
repurchases; (v) Investments accepted in connection with Permitted Transfers;
(vi) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vii) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions to, customers and suppliers who are not affiliates, in the ordinary
course of business, provided that this clause (vii) shall not apply to
Investments of Borrower in any Subsidiary; (viii) Investments consisting of
loans not involving the net transfer on a substantially contemporaneous basis of
cash proceeds to employees, officers or directors relating to the purchase of
capital stock of Borrower pursuant to employee stock purchase plans or other
similar agreements approved by Borrower’s Board of Directors; (ix) Investments
consisting of travel advances and employee relocation loans and other employee
loans which are made in the ordinary course of business and which do not exceed
$250,000 in the aggregate in any fiscal year; (x) Investments in newly-formed
Subsidiaries organized in the United States, provided that such Subsidiaries
enter into a Joinder Agreement promptly after their formation by Borrower and
execute such other documents as shall be reasonably requested by Lender;
(xi) Investments in Subsidiaries organized outside of the United States in an
amount not to exceed $4,500,000 in the aggregate in any fiscal year;
(xii) (A) joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the nonexclusive licensing of technology, the
development of technology or the providing of technical support, provided, that
any cash Investments by Borrower pursuant to this clause (xii)(A) do not exceed
$250,000 in the aggregate in any fiscal year, and (B) strategic alliances with
particular customers in which such customers will share in the research and
development expenses of Borrower associated with the incorporation by such
customers of microconverters purchased from Borrower into solar panels produced
by such customers; (xiii) Investments in connection with mergers or acquisitions
permitted by Section 7.10; (xiv) Investments made pursuant to the conversion or
settlement of any

 

9



--------------------------------------------------------------------------------

convertible securities or Indebtedness of Borrower permitted by Section 7.5;
(xv) deposits and deposit accounts maintained with commercial banks organized
under the laws of the United States or a state thereof to the extent (A) such
deposits and deposit accounts are insured by the Federal Deposit Insurance
Corporation up to the legal limit and (B) each such commercial bank has an
aggregate capital and surplus of not less than $100,000,000; (xvi) guarantees
permitted under the definition of Permitted Investments; (xvii) deposits of cash
made in the ordinary course of business to secure performance of operating
leases; (xviii) Permitted Acquisitions; (xix) equity Investments by Borrower or
any Subsidiary which is required by law to maintain a minimum net capital
requirement or as may be otherwise required by applicable law; (xx) Investments
held by a Person acquired in a Permitted Acquisition to the extent that such
Investments were not made in contemplation of or in connection with such
Permitted Acquisition and were in existence on the date of such Permitted
Acquisition; (xxi) deposits and deposit accounts maintained with commercial
banks organized outside of the United States to the extent permitted by
Section 7.13; (xxii) deposits of cash or cash equivalents securing obligations
permitted under clause (vii) of the definition of Permitted Indebtedness; and
(xxiii) additional Investments that do not exceed $250,000 in the aggregate at
any time outstanding.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Effective Date which are disclosed in
Schedule 1C to the Disclosure Letter; (iii) Liens for taxes, fees, assessments
or other governmental charges or levies, either not delinquent or being
contested in good faith by appropriate proceedings; provided, that Borrower
maintains adequate reserves therefor in accordance with GAAP; (iv) Liens
securing claims or demands of materialmen, artisans, mechanics, carriers,
warehousemen, landlords and other like Persons arising in the ordinary course of
Borrower’s business; provided, that the payment thereof is not yet delinquent or
being contested in good faith by appropriate proceedings; (v) Liens arising from
judgments, decrees or attachments in circumstances which do not constitute an
Event of Default hereunder; (vi) the following deposits, to the extent made in
the ordinary course of business: deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than liens arising
under ERISA or environmental liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vii) Liens on Equipment or
software or other intellectual property constituting purchase money liens and
liens in connection with capital leases securing Indebtedness permitted in
clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection
with Subordinated Indebtedness; (ix) leasehold interests in leases or subleases
and licenses granted in the ordinary course of business and not interfering in
any material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due;
(xi) Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets); (xii) statutory and common law rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so

 

10



--------------------------------------------------------------------------------

long as they do not materially interfere with or impair the use or operation
thereof; (xiv) Liens on cash or cash equivalents securing obligations permitted
under clauses (vii) or (xiii) of the definition of Permitted Indebtedness; and
(xv) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depositary institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business; (xvi) Liens solely on any cash earnest money deposits made by Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition; (xvii) assumed by Borrower or
its Subsidiaries in connection with a Permitted Acquisition that secure Acquired
Indebtedness; (xviii) Liens securing Indebtedness permitted in clause (xvii) of
“Permitted Indebtedness”; (xix) Liens securing other obligations not to exceed
$100,000 in the aggregate at any time outstanding; and (xx) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (i) through (xix) above;
provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
indebtedness being extended, renewed or refinanced (as may have been reduced by
any payment thereon) does not increase.

“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and other licenses that
could not result in a legal transfer of title of the licensed property but that
may be exclusive in respects other than territory and that may be exclusive as
to territory only as to discrete geographical areas outside of the United
States, (iii) dispositions of worn-out, obsolete or surplus Equipment at fair
market value (as determined by Borrower in its reasonable discretion) in the
ordinary course of business, (iv) dispositions expressly permitted under
Section 7.6, 7.7, 7.8 or 7.10, (v) the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents, (vi) any involuntary loss, damage or destruction of
property or any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property, (vii) the sale or discount, in each case without recourse, of accounts
receivable in connection with a Foreign Receivables Program, (viii) the leasing
or subleasing of assets in the ordinary course of business, (ix) (A) the lapse
of registered patents, trademarks, copyrights and other intellectual property of
Borrower and its Subsidiaries to the extent not economically desirable in the
conduct of their business or (B) the abandonment of patents, trademarks,
copyrights, or other intellectual property rights in the ordinary course of
business so long as (in each case under clauses (A) and (B)), (1) with respect
to copyrights, such copyrights are not material revenue generating copyrights
and (2) such lapse is not materially adverse to the interests of the Lender,
(x) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (A) from Borrower or any of
its Subsidiaries to Borrower or any Joined Subsidiary, and (B) from any
Subsidiary of Borrower that is not a Joined Subsidiary to any other Subsidiary
of Borrower, (xi) dispositions of assets acquired by Borrower and its
Subsidiaries pursuant to a Permitted Acquisition consummated within 12 months of
the date of the proposed disposition so long as (A) the consideration received
for the assets to be so disposed is at least equal to the fair market value of
such assets, (B) the assets to be so disposed are not necessary or economically
desirable in connection with the business of Borrower and its Subsidiaries, and
(C) the assets to be so disposed are readily identifiable as assets acquired
pursuant to the subject Permitted Acquisition, and (xii) other Transfers of
assets having a fair market value of not more than $500,000 in the aggregate in
any fiscal year.

 

11



--------------------------------------------------------------------------------

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s common
stock.

“Prepayment Charge” has the meaning given it in Section 2.4.

“Prime Rate” means for any day the prime rate as reported in The Wall Street
Journal.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“SEC” means the United States Securities and Exchange Commission or any
governmental authority that may be substituted therefor.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 5.14 to the Disclosure Letter.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term

 

12



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
such other jurisdiction solely for purposes of the provisions thereof relating
to such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement or the Disclosure Letter, as applicable. Unless
otherwise specifically provided herein, any accounting term used in this
Agreement or the other Loan Documents shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP, consistently applied. Unless
otherwise defined herein or in the other Loan Documents, terms that are used
herein or in the other Loan Documents and defined in the UCC shall have the
meanings given to them in the UCC.

SECTION 2. THE LOAN

2.1 Loan.

(a) Advances. Subject to the terms and conditions of this Agreement, Lender will
make, and Borrower agrees to draw, the Payoff Loan Advance on the Closing Date.
During any Availability Period, Borrower may request additional Growth Loan
Advances in an aggregate amount up to the Maximum Growth Loan Amount in minimum
increments of $5,000,000.

(b) Advance Request. To obtain an Advance, Borrower shall complete, sign and
deliver an Advance Request and Note at least two (2) business days prior to the
requested Advance Date. Lender shall fund an Advance in the manner requested by
the Advance Request provided that each of the conditions precedent to such
Advance is satisfied as of the requested Advance Date.

(c) Interest. The principal balance of each Advance shall bear interest thereon
from such Advance Date at the Interest Rate based on a year consisting of 360
days, with interest computed daily based on the actual number of days elapsed.
The Interest Rate will float and change on the day the Prime Rate changes from
time to time.

(d) Payment. Borrower will pay interest on each Advance on the first day of each
month, beginning the month after the Advance Date of such Advance. Borrower
shall repay the principal balance of the Payoff Loan Advance that is outstanding
on February 1, 2014 in 30 equal monthly installments of principal and interest
beginning on March 1, 2014 and continuing on the first business day of each
month thereafter through the Maturity Date. Borrower shall repay the aggregate
principal balance of all Growth Loan Advances that are outstanding in equal
monthly installments of principal and interest beginning on the later of
(i) December 1, 2013 and (ii) the first day of the month after the month of the
first Growth Loan Advance and continuing on the first business day of each month
thereafter through the Maturity Date. The entire Loan principal balance and all
accrued but unpaid interest hereunder, shall be due and payable on the Maturity
Date. Borrower shall make all payments under this Agreement without setoff,
recoupment or deduction and regardless of any counterclaim or defense. Lender
will initiate debit entries to the Borrower’s account as authorized on the ACH
Authorization on each payment date of all periodic obligations payable to Lender
under each Note or Advance.

 

13



--------------------------------------------------------------------------------

2.2 Maximum Interest. Notwithstanding any provision in this Agreement, the
Notes, or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be deemed retroactively applied as of the date of receipt
of such payment as follows: first, to the payment of principal outstanding on
the Notes; second, after all principal is repaid, to the payment of Lender’s
accrued interest, costs, expenses, professional fees and any other Secured
Obligations; and third, after all Secured Obligations are repaid, the excess (if
any) shall be refunded to Borrower.

2.3 Default Interest. In the event any payment is not paid on the scheduled
payment date, an amount equal to five percent (5%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and Lender’s fees and
expenses set forth in Section 11.11, shall bear interest at a rate per annum
equal to the rate set forth in Section 2.1(c) plus five percent (5%) per annum.
In the event any interest is not paid when due hereunder, delinquent interest
shall be added to principal and shall bear interest on interest, compounded at
the rate set forth in Section 2.1(c) or Section 2.4, as applicable.

2.4 Prepayment. At its option upon at least 7 business days prior notice to
Lender, Borrower may prepay all, but not less than all, of the outstanding
Advances by paying the entire principal balance and all accrued interest,
together with a prepayment charge equal to the following percentage of the
Advance amount being prepaid: (a) in the case of any Advance under the Payoff
Loan, if such Advance is prepaid in any of the first twelve (12) months
following the Closing Date, 3%; after twelve (12) months but prior to twenty
four (24) months, 2%; and after twenty four (24) months but prior to thirty six
(36) months following such date, 1%, in each case, of the amount of such Advance
under the Payoff Loan being prepaid, and (b) in the case of any Advance under
the Growth Loan, if such Advance is prepaid in any of the first twelve
(12) months following the initial Growth Loan Advance date, 3%; after twelve
(12) months but prior to twenty four (24) months, 2% following such date; and
after twenty four (24) months but prior to thirty six (36) months following such
date, 1% in each case, of the amount of such Advance under the Growth Loan being
prepaid (the fees set forth in clauses (a) and (b) are collectively referred to
as the “Prepayment Charge”). Borrower agrees that the Prepayment Charge is a
reasonable calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advances. Borrower shall prepay the outstanding amount of all principal
and accrued and unpaid interest upon a Change in Control.

 

14



--------------------------------------------------------------------------------

2.5 Unused Line Fee. Borrower shall pay, quarterly in arrears, Lender a fee
equal to .375 percent per annum of the average daily balance of any Maximum
Growth Loan Amount during such period not advanced at such time.

2.6 End of Term Charge. On the earliest to occur of (a) the Loan Maturity Date,
(b) the date that Borrower prepays the outstanding Secured Obligations, (c) the
Availability Termination Date if no Growth Loans are Advanced at such time and
(d) the date that the Secured Obligations become due and payable, Borrower shall
pay Lender a charge equal to the sum of (i) 3.63% of the Maximum Growth Loan
Amount and (ii) 6.5% of each Growth Loan Advance made hereunder, in the
aggregate (the “End of Term Charge”). Notwithstanding the required payment date
of such charge, it shall be deemed earned by Lender as of the Closing Date.

SECTION 3. SECURITY INTEREST

3.1 As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Borrower grants to Lender a security interest in all of Borrower’s personal
property now owned or hereafter acquired, including the following (collectively,
the “Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures; (d) General
Intangibles (other than Intellectual Property); (e) Inventory; (f) Investment
Property (but excluding thirty-five percent (35%) of the capital stock of any
foreign Subsidiary or any other Subsidiary that is treated as a disregarded
entity for United States federal tax purposes and substantially all of the
assets of which consist of equity and/or debt of one or more foreign
Subsidiaries); (g) Deposit Accounts (other than Excluded Accounts); (h) Cash;
(i) Goods; and other tangible and intangible personal property of Borrower
whether now or hereafter owned or existing, leased, consigned by or to, or
acquired by, Borrower and wherever located; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Lender’s
security interest in the Rights to Payment.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

 

15



--------------------------------------------------------------------------------

4.1 Initial Advance. Borrower shall have delivered to Lender each of the
following, in form and substance satisfactory to Lender (the date on which each
of the following shall have been so delivered is referred to herein as the
“Closing Date”):

(a) executed originals of the Loan Documents, Account Control Agreement, a legal
opinion of Borrower’s counsel, and all other documents and instruments
reasonably required by Lender to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Lender with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Lender;

(b) certified copy of resolutions of Borrower’s board of directors evidencing
approval of the Loan and other transactions evidenced by the Loan Documents;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Effective Date, of Borrower;

(d) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e) a certificate of incumbency as to each officer of Borrower who is authorized
to execute the Loan Documents and all other documents and instruments to be
delivered pursuant to the Loan Documents on behalf of Borrower, including,
without limitation, the chief financial officer of Borrower;

(f) payment of the Facility Charge and reimbursement of Lender’s current
expenses reimbursable pursuant to this Agreement, which amounts may be deducted
from the initial Advance;

(g) the Intercreditor Agreement;

(h) the Payoff Letter; and

(i) such other documents as Lender may reasonably request.

4.2 All Advances. On each Advance Date:

(a) Lender shall have received (i) an Advance Request and a Note for the
relevant Advance as required by Section 2.1(b), each duly executed by Borrower’s
Chief Executive Officer or Chief Financial Officer, and (ii) any other documents
Lender may reasonably request

(b) The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c) Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraph (b) of this Section 4.2 and Section 4.3 and as to the matters set
forth in the Advance Request.

 

16



--------------------------------------------------------------------------------

4.3 No Default. As of the Effective Date, the Closing Date and each Advance
Date, (i) no fact or condition exists that would (or would, with the passage of
time, the giving of notice, or both) constitute an Event of Default and (ii) no
event that has had or could reasonably be expected to have a Material Adverse
Effect has occurred and is continuing.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1 Corporate Status. Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect. Borrower’s present name, former names (if any), locations, place
of formation, tax identification number, organizational identification number
and other information are correctly set forth in Schedule 5.1 to the Disclosure
Letter, as may be updated by Borrower in a written notice (including any
Compliance Certificate) provided to Lender after the Effective Date.

5.2 Collateral. Borrower owns the Collateral, free of all Liens, except for
Permitted Liens. Borrower has the power and authority to grant to Lender a Lien
in the Collateral as security for the Secured Obligations.

5.3 Consents. Borrower’s execution, delivery and performance of the Notes, this
Agreement and all other Loan Documents (i) have been duly authorized by all
necessary corporate action of Borrower, (ii) will not result in the creation or
imposition of any Lien upon the Collateral, other than Permitted Liens and the
Liens created by this Agreement and the other Loan Documents, (iii) do not
violate any provisions of Borrower’s Certificate or Articles of Incorporation
(as applicable), bylaws, or any, law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3 to the Disclosure Letter, do not violate any contract or agreement
or require the consent or approval of any other Person. The individual or
individuals executing the Loan Documents are duly authorized to do so.

5.4 Material Adverse Effect. Since December 31, 2011, no event that has had or
could reasonably be expected to have a Material Adverse Effect has occurred and
is continuing.

5.5 Actions Before Governmental Authorities. Except as described on Schedule 5.5
to the Disclosure Letter, there are no actions, suits or proceedings at law or
in equity or by or before any governmental authority (a) as of the Effective
Date, pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or its property, and (b) following the Effective Date, which could
reasonably be expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

5.6 Laws. Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any manner
under any provision of any agreement or instrument evidencing indebtedness, or
any other material agreement to which it is a party or by which it is bound.

5.7 Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Lender in connection with any Loan Document or included therein or delivered
pursuant thereto contained, contains or will contain any material misstatement
of fact or omitted, omits or will omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not misleading at the time such statement was made or
deemed made. Additionally, any and all financial or business projections
provided by Borrower to Lender shall be (i) provided in good faith and based on
the most current data and information available to Borrower, and (ii) the most
current of such projections approved by Borrower’s Board of Directors.

5.8 Tax Matters. Except as described on Schedule 5.8 to the Disclosure Letter,
(a) Borrower has filed all federal and material state and local tax returns that
it is required to file and all such tax returns are true and correct in all
material respects, (b) Borrower has duly paid or fully reserved for all taxes or
installments thereof (including any interest or penalties) as and when due,
which have or may become due pursuant to such returns, and (c) Borrower has paid
or fully reserved for any tax assessment received by Borrower for the three
(3) years preceding the Effective Date, if any (including any taxes being
contested in good faith and by appropriate proceedings).

5.9 Intellectual Property. Borrower is the sole owner of, or otherwise has the
right to use, the Intellectual Property. Except as described on Schedule 5.9A to
the Disclosure Letter, (i) each of the material Copyrights, Trademarks and
Patents is valid and enforceable, (ii) no material part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and
(iii) no claim has been made to Borrower that any material part of the
Intellectual Property violates the rights of any third party. Schedule 5.9B to
the Disclosure Letter is a true, correct and complete list of each of Borrower’s
Patents, registered Trademarks, registered Copyrights, and material agreements
under which Borrower licenses Intellectual Property from third parties (other
than shrink-wrap software licenses), together with application or registration
numbers, as applicable, owned by Borrower, in each case as of the Effective
Date. Borrower is not in material breach of, nor has Borrower failed to perform
any material obligations under, any of the foregoing contracts, licenses or
agreements that are material to Borrower’s operations and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations under
any such contracts, licenses or agreements that are material to Borrower’s
operations.

5.10 Intellectual Property. Except as described on Schedule 5.10 to the
Disclosure Letter, Borrower has all material rights with respect to Intellectual
Property

 

18



--------------------------------------------------------------------------------

necessary in the operation or other utilization of the Collateral. Without
limiting the generality of the foregoing, and in the case of Licenses, except
for restrictions that are unenforceable under Division 9 of the UCC, Borrower
has the right, to the extent required to grant a security interest in and
operate or otherwise utilize the Collateral, to freely transfer, license or
assign the related Intellectual Property without condition, restriction or
payment of any kind (other than license payments in the ordinary course of
business) to any third party, and Borrower owns or has the right to use,
pursuant to valid licenses, all software development tools, library functions,
compilers and all other third-party software and other items that are used in
the design, development, promotion, sale, license, manufacture, import, export,
use or distribution of Borrower Products.

5.11 Borrower Products. Except as described on Schedule 5.11 to the Disclosure
Letter, no Intellectual Property owned by Borrower or Borrower Product has been
or is subject to any actual or, to the knowledge of Borrower, threatened
litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any manner Borrower’s use, transfer or licensing thereof or that may affect the
validity, use or enforceability thereof. There is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future Intellectual Property related to
the operation or conduct of the business of Borrower or Borrower Products.
Borrower has not received any written notice or claim, or, to the knowledge of
Borrower, oral notice or claim, challenging or questioning Borrower’s ownership
in any Intellectual Property that is material to Borrower’s operations (or
written notice of any claim challenging or questioning the ownership in any
licensed Intellectual Property that is material to Borrower’s operations of the
owner thereof) or suggesting that any third party has any claim of legal or
beneficial ownership with respect thereto nor, to Borrower’s knowledge, is there
a reasonable basis for any such claim. Neither Borrower’s use of its
Intellectual Property nor the production and sale of Borrower Products infringes
the Intellectual Property or other rights of others except to the extent that
such infringement could not reasonably be expected to result in a Material
Adverse Effect.

5.12 Financial Accounts. Schedule 5.12 to the Disclosure Letter, as may be
updated by the Borrower in a written notice provided to Lender after the
Effective Date, is a true, correct and complete list of (a) all banks and other
financial institutions at which Borrower maintains Deposit Accounts and (b) all
institutions at which Borrower maintains an account holding Investment Property,
and such Schedule correctly identifies the name and address of each bank or
other institution, the name in which the account is held, a description of the
type of account, and the complete account number therefor.

5.13 Employee Loans. (i) Except as expressly permitted by Sections 7.7 and 7.8,
Borrower has no outstanding loans to any employee, officer or director of the
Borrower, and (ii) Borrower has not guaranteed the payment of any loan made to
an employee, officer or director of the Borrower by a third party.

 

19



--------------------------------------------------------------------------------

5.14 Subsidiaries. Borrower does not own any stock, partnership interest or
other securities of any Person, except for Permitted Investments. Attached as
Schedule 5.14 to the Disclosure Letter, as may be updated by Borrower in a
written notice provided after the Effective Date, is a true, correct and
complete list of each Subsidiary.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1 Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $1,000,000 of commercial general liability insurance for each occurrence and
an umbrella policy for at least $15,000,000 of coverage in the aggregate.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors and
officers’ insurance for each occurrence and $5,000,000 in the aggregate. So long
as there are any Secured Obligations outstanding, Borrower shall also cause to
be carried and maintained insurance upon the Collateral, insuring against all
risks of physical loss or damage howsoever caused, in an amount not less than
the full replacement cost of the Collateral, provided that such insurance may be
subject to standard exceptions and deductibles. Borrower shall also carry and
maintain a fidelity insurance policy in an amount not less than $100,000.

6.2 Certificates. Borrower shall deliver to Lender certificates of insurance
that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Lender is an additional insured for commercial
general liability, an additional insured and a loss payee for all risk property
damage insurance, subject to the insurer’s approval, and a loss payee for
property insurance. Attached to the certificates of insurance will be additional
insured endorsements for liability and lender’s loss payable endorsements for
all risk property damage insurance. All certificates of insurance will provide
for advance written notice to Lender of cancellation. Any failure of Lender to
scrutinize such insurance certificates for compliance is not a waiver of any of
Lender’s rights, all of which are reserved.

6.3 Indemnity. Borrower agrees to indemnify and hold Lender and its officers,
directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting solely from Lender’s gross negligence or willful

 

20



--------------------------------------------------------------------------------

misconduct. Borrower agrees to pay, and to save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all excise, sales or other similar taxes (excluding taxes imposed on or measured
by the net income of Lender) that may be payable or determined to be payable
with respect to any of the Collateral or this Agreement.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1 Financial Reports. Borrower shall furnish to Lender the Compliance
Certificate in the form of Exhibit C monthly within 30 days after the end of
each month and the financial statements listed hereinafter (the “Financial
Statements”):

(a) as soon as practicable (and in any event, within 30 days after the end of
each of the first two months of each fiscal quarter, and within 45 days after
the end of the last month of each fiscal quarter), unaudited interim and
year-to-date financial statements as of the end of such month (prepared on a
consolidated basis), including balance sheet and related statements of income
and cash flows accompanied by a report detailing any material contingencies
(including the commencement of any material litigation by or against Borrower)
or any other occurrence that would reasonably be expected to have a Material
Adverse Effect, all certified by Borrower’s Chief Executive Officer or Chief
Financial Officer to the effect that they have been prepared in accordance with
GAAP, except (i) for the absence of footnotes, (ii) that they are subject to
normal year end adjustments, and (iii) they do not contain certain non-cash
items that are customarily included in quarterly and annual financial
statements;

(b) as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter, unaudited interim and year-to-date financial statements
as of the end of such calendar quarter (prepared on a consolidated basis),
including balance sheet and related statements of income and cash flows
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
certified by Borrower’s Chief Executive Officer or Chief Financial Officer to
the effect that they have been prepared in accordance with GAAP, except (i) for
the absence of footnotes, and (ii) that they are subject to normal year end
adjustments;

(c) as soon as practicable (and in any event within 90 days) after the end of
each fiscal year, unqualified audited financial statements as of the end of such
year (prepared on a consolidated and consolidating basis, if applicable),
including balance sheet and related statements of income and cash flows, and
setting forth in comparative form the corresponding figures for the preceding
fiscal year, certified by a firm of independent certified public accountants
selected by Borrower and reasonably acceptable to Lender (it being understood
that Deloitte & Touche LLP is acceptable to Lender), accompanied by any
management report from such accountants;

 

21



--------------------------------------------------------------------------------

(d) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its stock and copies of any regular, periodic and
special reports or registration statements that Borrower files with the SEC;

(e) [reserved]; and

(f) financial and business projections promptly following their approval by
Borrower’s Board of Directors, as well as operating plans and other financial
information reasonably requested by Lender; provided, that annual budget
projections approved by the Borrower’s Board of Directors with respect to any
fiscal year shall be delivered to Lender no later than 60 days after the end of
the immediately preceding fiscal year of Borrower.

Documents required to be delivered pursuant to Section 7.1(a), (b), (c) or
(d) shall be deemed to have been furnished to Lender on the date on which the
Borrower files such documents with the SEC and such documents are publicly
available on the SEC’s EDGAR filing system or any successor thereto; provided
that Borrower shall use commercially reasonable efforts to send a link thereto
to Lender via email (but the failure to do so shall not constitute a default or
Event of Default).

The executed Compliance Certificate may be sent via facsimile to Lender at
(650) 473-9194 or via e-mail to tfissori@herculestech.com. All Financial
Statements required to be delivered pursuant to clauses (a), (b) and (c) shall
be sent via e-mail to financialstatements@herculestech.com with a copy to
tfissori@herculestech.com provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Lender at: (866) 468-8916, attention Chief Credit Officer.

7.2 Collateral Audits; Management Rights. Borrower shall permit any
representative that Lender authorizes, including its attorneys and accountants,
to inspect the Collateral and examine and make copies and abstracts of the books
of account and records of Borrower relating to the Collateral at reasonable
times and upon reasonable notice during normal business hours; provided, that
such inspections will be conducted no more than once every 6 months unless an
Event of Default has occurred and is continuing. In addition, any such
representative shall have the right to meet with management and officers of
Borrower to discuss Borrower’s books of account and records. In addition, Lender
shall be entitled at reasonable times and intervals to consult with and advise
the management and officers of Borrower concerning significant business issues
affecting Borrower. Such consultations shall not unreasonably interfere with
Borrower’s business operations. The parties intend that the rights granted
Lender shall constitute “management rights” within the meaning of 29 C.F.R.
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Lender with respect to any business issues shall not be deemed
to give Lender, nor be deemed an exercise by Lender of, control over Borrower’s
management or policies.

7.3 Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Lender, any financing statements, security agreements,
collateral

 

22



--------------------------------------------------------------------------------

assignments, notices, control agreements, or other documents to perfect or give
the highest priority to Lender’s Lien on the Collateral. Borrower shall from
time to time procure any instruments or documents as may be requested by Lender,
and take all further action that may be necessary or desirable, or that Lender
may reasonably request, to perfect and protect the Liens granted hereby and
thereby. In addition, and for such purposes only, Borrower hereby authorizes
Lender to execute and deliver on behalf of Borrower and to file such financing
statements, collateral assignments, notices, control agreements, security
agreements and other documents without the signature of Borrower either in
Lender’s name or in the name of Lender as agent and attorney-in-fact for
Borrower. Borrower shall protect and defend Borrower’s title to the Collateral
and Lender’s Lien thereon against all Persons claiming any interest adverse to
Borrower or Lender other than Permitted Liens. Borrower shall specify in writing
the location where each item of Collateral is located promptly upon the request
of Lender.

7.4 [Reserved.]

7.5 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness (other
than as provided for in the Intercreditor Agreement), except for the conversion
of Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion.

7.6 Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in such Borrower’s
business or in which such Borrower now or hereafter holds any interest free and
clear from any Liens whatsoever (except for Permitted Liens), and shall give the
Lender prompt written notice of any Liens (except for Permitted Liens) thereon.
Borrower shall cause its Subsidiaries to protect and defend such Subsidiary’s
title to its assets from and against all Persons claiming any interest adverse
to such Subsidiary, and Borrower shall cause its Subsidiaries at all times to
keep such Subsidiary’s property and assets free and clear from any legal process
or Liens whatsoever (except for Permitted Liens), and shall give the Lender
prompt written notice of any legal process affecting such Subsidiary’s assets.
No Borrower shall agree with any Person other than the Lender not to encumber
its property (except for negative pledges in favor of holders of Permitted Liens
described in clauses (vii), (viii), (xiv) and (xvii) of such definition (and,
solely with respect to Liens described by the foregoing clauses, clause (xx) of
such definition) and Liens subject to the Intercreditor Agreement).

7.7 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.8 Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
(i) pursuant to employee, director or consultant stock purchase or repurchase
plans or other similar agreements, and (ii) in connection with conversions of
its convertible securities (including warrants) into other securities pursuant
to the terms of such convertible securities, or (b)

 

23



--------------------------------------------------------------------------------

declare or pay any cash dividend or make a cash distribution on any class of
stock or other equity interest, except that a Subsidiary may pay dividends or
make distributions to Parent, or (c) lend money to any employees, officers or
directors except as expressly permitted by clause (viii), (ix) or (xxiii) of the
definition of Permitted Investments, or (d) waive, release or forgive any
indebtedness owed by any employees, officers or directors in excess of $500,000
in the aggregate.

7.9 Transfers. Except for Permitted Transfers, Borrower shall not voluntarily or
involuntarily transfer, sell, lease, license, lend or in any other manner convey
any equitable, beneficial or legal interest in any material portion of its
assets.

7.10 Mergers or Acquisitions. Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock, assets or property of
another Person without the prior written consent of Lender, other than (a) any
merger between Subsidiaries of Borrower that are not Joined Subsidiaries and
(b)in order to consummate a Permitted Acquisition; provided that Borrower must
be the surviving entity of any merger to which it is a party, (ii) in any merger
between a Joined Subsidiary and a Subsidiary that is not a Joined Subsidiary,
such Joined Subsidiary must be the surviving entity of such merger.

7.11 Taxes. Borrower and its Subsidiaries shall pay when due all material taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed by applicable law
against Borrower, Lender (assessed in connection with the making of the Loan
hereunder but excluding any taxes on Lender’s net income), or the Collateral or
upon Borrower’s ownership, possession, use, operation or disposition thereof or
upon Borrower’s rents, receipts or earnings arising therefrom. Borrower shall
file on or before the due date therefor all personal property tax returns in
respect of the Collateral, if necessary or appropriate. Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.

7.12 Corporate Changes; Changes in Location of Collateral. Neither Borrower nor
any Subsidiary shall change its corporate name, legal form or jurisdiction of
formation without twenty (20) days’ prior written notice to Lender. Neither
Borrower nor any Subsidiary shall relocate its chief executive office or its
principal place of business unless: (a) it has provided prior written notice to
Lender; and (b) such relocation shall be within the continental United States.
Neither Borrower nor any Subsidiary shall relocate any item of Collateral (other
than (i) Inventory in the ordinary course of business and (ii) Equipment so long
as such Collateral at all times remains subject to a Landlord Consent or a
Bailee Agreement, as applicable, which is valid and enforceable against the
Person in possession of such Collateral or the premises where such Collateral is
located).

7.13 Deposit Accounts. Borrower shall not maintain any Deposit Accounts, or
accounts holding Investment Property, except with respect to which Lender has an
Account Control Agreement other than (a) accounts exclusively used for payroll,
payroll taxes and

 

24



--------------------------------------------------------------------------------

other employee wage and benefit payments to or for the benefit of Borrower’s, or
any of its Subsidiaries’ employees, (b) accounts maintained outside of the
United States in the ordinary course of business in an amount not to exceed the
greater of $5,000,000 or 20% of the total amount of cash and cash equivalents of
Borrower and its Subsidiaries (including Subsidiaries that are Foreign
Subsidiaries) for 5 consecutive business days or less, (c) Excluded Accounts and
(d) other accounts in which there is not maintained at any point in time funds
on deposit greater than $250,000 in the aggregate for all such accounts under
this clause (d).

7.14 Subsidiaries. Borrower shall notify Lender of each Subsidiary formed
subsequent to the Effective Date and, within 30 days of formation, shall cause
any domestic Subsidiary so formed to execute and deliver to Lender a Joinder
Agreement.

7.15 Amendments of Permitted Indebtedness. Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, amend, modify, or
change any of the terms or provisions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Permitted Indebtedness
other than (A) the obligations hereunder in accordance with this Agreement,
(B) obligations between or among the Borrower and its Subsidiaries, and
(C) Indebtedness permitted under clauses (iii), (iv), (xi) and (xiii) of the
definition of Permitted Indebtedness, if the effect thereof, either individually
or in the aggregate, could reasonably be expected to be materially adverse to
the interests of the Lender.

7.16 Stock Certificates. Subject to Section 3.1(f), Borrower shall deliver, to
the extent permitted by applicable law, stock certificates of each of Borrower’s
Subsidiaries endorsed in blank within forty-five (45) days of the Closing Date
or such additional time period as Lender may agree to in writing.

SECTION 8. [RESERVED.]

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1 Payments. Borrower fails to pay any amount due under this Agreement, the
Notes or any of the other Loan Documents on the due date; or

9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, the Notes, or any of the other Loan
Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6, 7.5, 7.6, 7.7, 7.8 or 7.9) which is
capable of being cured by Borrower, such default continues for more than twenty
(20) days after the earlier of the date on which (i) Lender has given notice of
such default to Borrower and (ii) Borrower has actual knowledge of such default,
or (b) with respect to a default under any of Sections 6, 7.5, 7.6, 7.7, 7.8 or
7.9, the occurrence of such default; or

 

25



--------------------------------------------------------------------------------

9.3 Material Adverse Effect. A circumstance has occurred that would reasonably
be expected to have a Material Adverse Effect; or

9.4 Other Loan Documents. The occurrence of any default under any Loan Document
not otherwise specifically referenced in this Section 9 or any other agreement
between Borrower and Lender, and if such default is capable of being cured by
Borrower, such default continues for more than thirty (30) days after the
earlier of the date on which (a) Lender has given notice of such default to
Borrower, or (b) Borrower has actual knowledge of such default; or

9.5 Representations. Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made
or deemed made; or

9.6 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall otherwise become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) sixty (60) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or
(v) sixty (60) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or

9.7 Attachments; Judgments. Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money, individually or in the aggregate, of at
least $250,000 and such judgment remains unstayed for a period of fifteen
(15) days; or

9.8 Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness which results in a right by a
third party

 

26



--------------------------------------------------------------------------------

or parties, whether or not exercised, to accelerate the maturity of such
Indebtedness in excess of $500,000, or the occurrence of any default under any
agreement or obligation of Borrower that could reasonably be expected to have a
Material Adverse Effect.

SECTION 10. REMEDIES

10.1 General. Upon and during the continuance of any one or more Events of
Default, (i) Lender may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations (including, without limitation, the End of
Term Charge and Prepayment Charge) and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.6, the Notes and all of the Secured Obligations shall
automatically be accelerated and made due and payable, in each case without any
further notice or act), and (ii) Lender may notify any of Borrower’s account
debtors to make payment directly to Lender, compromise the amount of any such
account on Borrower’s behalf and endorse Lender’s name without recourse on any
such payment for deposit directly to Lender’s account. Lender may exercise all
rights and remedies with respect to the Collateral under the Loan Documents or
otherwise available to it under the UCC and other applicable law, including the
right to release, hold, sell, lease, liquidate, collect, realize upon, or
otherwise dispose of all or any part of the Collateral and the right to occupy,
utilize, process and commingle the Collateral. All Lender’s rights and remedies
shall be cumulative and not exclusive.

10.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Lender may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Lender in the following order of
priorities:

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

27



--------------------------------------------------------------------------------

10.3 No Waiver. Lender shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.

10.4 Cumulative Remedies. The rights, powers and remedies of Lender hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Lender.

SECTION 11. MISCELLANEOUS

11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by facsimile or hand delivery or delivery by an overnight express service or
overnight mail delivery service; or (ii) the third calendar day after deposit in
the United States mails, with proper first class postage prepaid, in each case
addressed to the party to be notified as follows:

 

  (a) If to Lender:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Todd Jaquez-Fissori

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

 

  (b) If to Borrower:

ENPHASE ENERGY, INC.

Attention: Chief Financial Officer

1420 N. McDowell Blvd.

Petaluma, CA 94954

Facsimile: 707-763-0784

or to such other address as each party may designate for itself by like notice.

 

28



--------------------------------------------------------------------------------

11.3 Entire Agreement; Amendments. This Agreement, the Notes, and the other Loan
Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and thereof, and supersede and
replace in their entirety any prior proposals, term sheets, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Lender’s revised
proposal letter dated October 2, 2012). None of the terms of this Agreement, the
Notes or any of the other Loan Documents may be amended except by an instrument
executed by each of the parties hereto.

11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5 No Waiver. The powers conferred upon Lender by this Agreement are solely to
protect its rights hereunder and under the other Loan Documents and its interest
in the Collateral and shall not impose any duty upon Lender to exercise any such
powers. No omission or delay by Lender at any time to enforce any right or
remedy reserved to it, or to require performance of any of the terms, covenants
or provisions hereof by Borrower at any time designated, shall be a waiver of
any such right or remedy to which Lender is entitled, nor shall it in any way
affect the right of Lender to enforce such provisions thereafter.

11.6 Survival. All agreements, representations and warranties contained in this
Agreement, the Notes and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.

11.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement, the Notes or any of the other Loan Documents without Lender’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Lender may assign, transfer, or endorse its rights hereunder and under
the other Loan Documents without prior notice to Borrower, and all of such
rights shall inure to the benefit of Lender’s successors and assigns.

11.8 Governing Law. This Agreement, the Notes and the other Loan Documents have
been negotiated and delivered to Lender in the State of California, and shall
have been accepted by Lender in the State of California. Payment to Lender by
Borrower of the Secured Obligations is due in the State of California. This
Agreement, the Notes and the other Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.

 

29



--------------------------------------------------------------------------------

11.9 Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement, the Notes or any of the other Loan Documents
may be brought in any state or federal court located in the State of California.
By execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement, the Notes or the other Loan Documents. Service
of process on any party hereto in any action arising out of or relating to this
Agreement shall be effective if given in accordance with the requirements for
notice set forth in Section 11.2, and shall be deemed effective and received as
set forth in Section 11.2. Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of either
party to bring proceedings in the courts of any other jurisdiction.

11.10 Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER AND LENDER SPECIFICALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR BY LENDER OR
ITS ASSIGNEE AGAINST BORROWER. This waiver extends to all such Claims, including
Claims that involve Persons other than Borrower and Lender; Claims that arise
out of or are in any way connected to the relationship between Borrower and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.

(b) If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

 

30



--------------------------------------------------------------------------------

11.11 Professional Fees. Borrower promises to pay Lender’s fees and expenses
necessary to finalize the loan documentation, including but not limited to
reasonable attorneys fees, UCC searches, filing costs, and other miscellaneous
expenses. In addition, Borrower promises to pay any and all reasonable
attorneys’ and other professionals’ fees and expenses incurred by Lender after
the Effective Date in connection with or related to: (a) the Loan; (b) the
administration, collection, or enforcement of the Loan; (c) the amendment or
modification of the Loan Documents; (d) any waiver, consent, release, or
termination under the Loan Documents; (e) the protection, preservation, sale,
lease, liquidation, or disposition of Collateral or the exercise of remedies
with respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of
Borrower’s estate, and any appeal or review thereof.

11.12 Confidentiality. Lender acknowledges that certain items of Collateral and
information provided to Lender by Borrower are confidential and proprietary
information of Borrower, if and to the extent such information either (x) is
marked as confidential by Borrower at the time of disclosure, or (y) should
reasonably be understood to be confidential (the “Confidential Information”).
Accordingly, Lender agrees that any Confidential Information it may obtain in
the course of acquiring, administering, or perfecting Lender’s security interest
in the Collateral shall not be disclosed to any other person or entity in any
manner whatsoever, in whole or in part, without the prior written consent of
Borrower, except that Lender may disclose any such information: (a) to its own
directors, officers, employees, accountants, counsel and other professional
advisors and to its affiliates if Lender in its sole discretion determines that
any such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
otherwise generally available to the public through no fault of Lender; (c) if
required or appropriate in any report, statement or testimony submitted to any
governmental authority having or claiming to have jurisdiction over Lender;
(d) if required or appropriate in response to any summons or subpoena or in
connection with any litigation, to the extent permitted or deemed advisable by
Lender’s counsel; (e) to comply with any legal requirement or law applicable to
Lender; (f) to the extent reasonably necessary in connection with the exercise
of any right or remedy under any Loan Document, including Lender’s sale, lease,
or other disposition of Collateral after default; (g) to any participant or
assignee of Lender or any prospective participant or assignee; provided, that
such participant or assignee or prospective participant or assignee agrees in
writing to be bound by this Section prior to

 

31



--------------------------------------------------------------------------------

disclosure; or (h) otherwise with the prior consent of Borrower; provided, that
any disclosure made in violation of this Agreement shall not affect the
obligations of Borrower or any of its affiliates or any guarantor under this
Agreement or the other Loan Documents.

11.13 Assignment of Rights. Borrower acknowledges and understands that Lender
may sell and assign all or part of its interest hereunder and under the Note(s)
and Loan Documents to any person or entity (an “Assignee”). After such
assignment the term “Lender” as used in the Loan Documents shall mean and
include such Assignee, and such Assignee shall be vested with all rights, powers
and remedies of Lender hereunder with respect to the interest so assigned; but
with respect to any such interest not so transferred, Lender shall retain all
rights, powers and remedies hereby given. No such assignment by Lender shall
relieve Borrower of any of its obligations hereunder. Lender agrees that in the
event of any transfer by it of the Note(s), it will endorse thereon a notation
as to the portion of the principal of the Note(s), which shall have been paid at
the time of such transfer and as to the date to which interest shall have been
last paid thereon.

11.14 Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Lender. The Loan Documents and the Secured Obligations and Collateral security
shall continue to be effective, or shall be revived or reinstated, as the case
may be, if at any time payment and performance of the Secured Obligations or any
transfer of Collateral to Lender, or any part thereof is rescinded, avoided or
avoidable, reduced in amount, or must otherwise be restored or returned by, or
is recovered from, Lender or by any obligee of the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Lender in Cash.

11.15 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16 No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and the Borrower.

 

32



--------------------------------------------------------------------------------

11.17 Publicity. Lender may use Borrower’s name and logo, and include a brief
description of the relationship between Borrower and Lender, in Lender’s
marketing materials.

11.18 Joint and Several Liability. Each of Parent and the Joined Subsidiaries is
accepting joint and several liability hereunder and under the other Loan
Documents in consideration of the financial accommodations to be provided by
Lender under this Agreement, for the mutual benefit, directly and indirectly, of
each of Parent and the Joined Subsidiaries and in consideration of their
undertakings to accept joint and several liability for the Secured Obligations.
Each of Parent and the Joined Subsidiaries, jointly and severally, hereby
irrevocably, absolutely and unconditionally accepts, not merely as a surety but
also as a co-debtor, joint and several liability with respect to the payment and
performance of all of the Secured Obligations (including, without limitation,
any Secured Obligations arising under this Section 11.18), it being the
intention of Parent and the Joined Subsidiaries that all the Secured Obligations
shall be the joint and several obligations of Parent and the Joined Subsidiaries
without preferences or distinction among them. If and to the extent that any of
Parent or the Joined Subsidiaries shall fail to make any payment with respect to
any of the Secured Obligations as and when due or to perform any of the Secured
Obligations in accordance with the terms thereof, then in each such event, the
other Persons composing Borrower will make such payment with respect to, or
perform, such Secured Obligation. Each of Parent and the Joined Subsidiaries
hereby agrees that it will not enforce any of its rights of contribution or
subrogation against any other Persons composing Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Lender with respect to any of the Secured Obligations or
any collateral security therefor until such time as all of the Secured
Obligations have been paid in full in cash. Any claim which any of Parent or the
Joined Subsidiaries may have against any other Persons composing Borrower with
respect to any payments to Lender hereunder or under any other Loan Documents
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Secured Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Secured Obligations and,
in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any of Parent or the Joined Subsidiaries, their respective debt or
assets, whether voluntary or involuntary, all such Secured Obligations shall be
paid in full in cash before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Persons composing Borrower therefor.

11.19 Administrative Borrower. Each of the Joined Subsidiaries irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Persons
composing Borrower which appointment shall remain in full force and effect
unless and until Lender shall have received prior written notice signed by each
of the Joined Subsidiaries that such appointment has been revoked and that
another Person has been so appointed.

(SIGNATURES TO FOLLOW)

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

BORROWER:

ENPHASE ENERGY, INC.,

a Delaware corporation

By:  

/s/ Kris Sennesael

Name:   Kris Sennesael Title:   Chief Financial Officer

Accepted in Palo Alto, California:

 

LENDER:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.,

a Maryland corporation

By:  

/s/ K. Nicholas Martitsch

Name:   K. Nicholas Martitsch Its:   Associate General Counsel

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

Table of Exhibits

 

Exhibit A:    Advance Request Attachment to Advance Request Exhibit B:    Term
Note Exhibit C:    Compliance Certificate Exhibit D:    Joinder Agreement
Exhibit E:    ACH Debit Authorization Agreement



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

 

To:    Lender:   Date:    [    ] [    ], 201[    ]    Hercules Technology Growth
Capital, Inc.         400 Hamilton Avenue, Suite 310Palo Alto, CA 94301        
Facsimile: 650-473-9194         Attn:     

Enphase Energy, Inc. (“Borrower”) hereby requests from Hercules Technology
Growth Capital, Inc. (“Lender”) an Advance in the amount of [    ] Dollars
($[    ],000,000) on [    ] [    ], 201[    ] (the “Advance Date”) pursuant to
the Loan and Security Agreement between Borrower and Lender (the “Agreement”).
Capitalized words and other terms used but not otherwise defined herein are used
with the same meanings as defined in the Agreement.

Please:

 

(a)    Issue a check payable to Borrower  

 

                              or      (b)    Wire Funds to Borrower’s account  

 

      Bank:   

 

      Address:   

 

        

 

      ABA Number:   

 

      Account Number:   

 

      Account Name:   

 

  

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement are and shall be true and correct in all material respects on and as
of the Advance Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date; (iii) that Borrower is in compliance with all the terms and
provisions set forth in each Loan Document on its part to be observed or
performed; and (iv) that as of the Advance Date, no fact or condition exists
that would (or would, with the passage of time, the giving of notice, or both)
constitute an Event of Default under the Loan Documents. Borrower understands
and acknowledges that Lender has the right to review the financial information
supporting this representation and, based upon such review in its sole
discretion, Lender may decline to fund the requested Advance.



--------------------------------------------------------------------------------

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Lender promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Lender has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

Executed as of             , 201[  ].

 

BORROWER: ENPHASE ENERGY, INC. SIGNATURE:  

 

TITLE:  

 

PRINT NAME:  

 



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated:                     

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:    Enphase Energy, Inc. Type of organization:    Corporation State of
organization:    Delaware Organization file number:    4118583

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:



--------------------------------------------------------------------------------

EXHIBIT B

SECURED TERM PROMISSORY NOTE

 

$[    ],000,000

   Advance Date: [    ] [    ], 20[    ]    Maturity Date: August 1, 2016

FOR VALUE RECEIVED, ENPHASE ENERGY, INC., a Delaware corporation (“Parent”) and
each of Parent’s other subsidiaries joined to the Loan Agreement (“Joined
Subsidiaries”, together with Parent hereinafter collectively referred to as the
“Borrower”) hereby promise to pay to the order of Hercules Technology Growth
Capital, Inc., a Maryland corporation or the holder of this Note (the “Lender”)
at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other place of
payment as the holder of this Secured Term Promissory Note (this “Promissory
Note”) may specify from time to time in writing, in lawful money of the United
States of America, the principal amount of [ ] Million Dollars ($[ ],000,000) or
such other principal amount as Lender has advanced to Borrower, together with
interest at a floating rate equal to the Interest Rate (as defined in the Credit
Agreement (as defined below)) per annum based upon a year consisting of 360
days, with interest computed daily based on the actual number of days in each
month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated November 7,
2012, by and between Borrower and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement. All terms
defined in the Loan Agreement shall have the same definitions when used herein,
unless otherwise defined herein. An Event of Default under the Loan Agreement
shall constitute a default under this Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

BORROWER FOR ITSELF AND

ON BEHALF OF ITS SUBSIDIARIES:

  ENPHASE ENERGY, INC.     Signature:  

 

    Print Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated November 7,
2012 and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
Growth Capital, Inc. (“Hercules”) as Lender and Enphase Energy, Inc. (with each
of the Joined Subsidiaries, the “Company”) as Borrower. All capitalized terms
not defined herein shall have the same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Company is in compliance for the period
ending              of all covenants, conditions and terms and hereby reaffirms
that all representations and warranties contained therein are true and correct
on and as of the date of this Compliance Certificate with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, after giving effect in all
cases to any standard(s) of materiality contained in the Loan Agreement as to
such representations and warranties. Attached are the required documents
supporting the above certification. The undersigned further certifies that these
are prepared in accordance with GAAP (except for the absence of footnotes with
respect to unaudited financial statement and subject to normal year end
adjustments) and are consistent from one period to the next except as explained
below.

 

REPORTING REQUIREMENT    REQUIRED    CHECK IF ATTACHED Interim Financial
Statements   

Monthly within 30 days

(45 days for the last month in any fiscal quarter)

   Interim Financial Statements    Quarterly within 45 days    Audited Financial
Statements    FYE within 90 days   

 

Very Truly Yours,   ENPHASE ENERGY, INC.,   as Borrower     Signature:  

 

    Print Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[            ], 20[    ], and is entered into by and between             ., a
             corporation (“Subsidiary”), and HERCULES TECHNOLOGY GROWTH CAPITAL,
INC., a Maryland corporation, as a Lender.

RECITALS

A. Subsidiary’s affiliate, Enphase Energy, Inc. (“Company”) has entered into
that certain Loan and Security Agreement dated November 7, 2012, with Lender, as
such agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Lender agree as follows:

 

1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that Lender shall have no duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith. Rather, to the extent
that Lender has any duties, responsibilities or obligations arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to Company and not to Subsidiary or any other person or entity. By way of
example (and not an exclusive list): (a) Lender’s providing notice to Company in
accordance with the Loan Agreement or as otherwise agreed between Company and
Lender shall be deemed provided to Subsidiary; (b) a Lender’s providing an
Advance to Company shall be deemed an Advance to Subsidiary; and (c) Subsidiary
shall have no right to request an Advance or make any other demand on Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY: By:  

 

Name:   Title:   Address:   Telephone:   Facsimile:  

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.,

a Maryland corporation

By:  

 

Name:   K. Nicholas Martitsch Its:   Associate General Counsel Address: 400
Hamilton Ave., Suite 310 Palo Alto, CA 94301 Facsimile:   650-473-9194
Telephone:   650-289-3060



--------------------------------------------------------------------------------

EXHIBIT E

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Re: Loan and Security Agreement dated November 7, 2012 between Enphase Energy,
Inc. (the “Borrower”) and Hercules Technology Growth Capital, Inc. (“Company”)
(the “Agreement”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for the periodic payments due
under the Agreement to the Borrower’s account indicated below. The Borrower
authorizes the depository institution named below to debit to such account.

 

    DEPOSITORY NAME    BRANCH     CITY    STATE AND ZIP CODE     TRANSIT/ABA
NUMBER    ACCOUNT NUMBER

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

 

(Borrower) (Please Print) By:  

 

Date:  

 